Citation Nr: 1129562	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for right shoulder disability

2.  Entitlement to a higher (compensable) initial rating for residuals of excision of the toenails of both great toes and fifth toes.

3.  Entitlement to service connection for thoracic spine disorder.

4.  Entitlement to service connection for bilateral eye disorder, claimed as paving stone degeneration.

5.  Entitlement to service connection for bilateral knee disorder.

6.  Entitlement to service connection for skin disorder, other than granuloma annulare.  

7.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1978 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified at a Board hearing held at the RO in March 2009.  In September 2009, the Board disposed of several claims, and remanded those listed on the title page of this action.

The record shows that, while the case was in remand status following the Board's September 2009 action, service connection for psychiatric disability and for plantar fasciitis of the right foot was granted; consequently, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The individual who conducted the March 2009 hearing is no longer employed by the Board.  The Board in November 2010 offered the Veteran the opportunity to attend another Board hearing.  In November 2010, the Veteran indicated that he did not desire a second Board hearing.


FINDINGS OF FACT

1.  The Veteran's right shoulder arthritis has been manifested by pain and weakness which functionally limit arm motion to shoulder level.

2.  The Veteran's residuals of excision of the toenails of both great toes and fifth toes have been manifested by frequent tenderness of each great toe, but not by instability of the skin of the great toes or the fifth toes, by scarring in an area of at least 6 square inches, or by functional impairment equivalent to moderately severe foot injury of either foot for any period.
 
3.  The Veteran's thoracic spine disability originated in service.

4.  The Veteran's bilateral eye disability originated in service.

5.  The Veteran does not have a current right knee disability.

6.  The Veteran's left knee disorder did not originate in service, and is not otherwise related to service.

7.  The Veteran's skin disorder other than granuloma annulare did not originate in service, is not otherwise related to service, and is not a manifestation of the service-connected granuloma annulare.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the period from February 10, 2005, the criteria for an initial 20 percent rating for right shoulder arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.40. 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, for the rating period from August 25, 2006, the criteria for an initial 10 percent evaluation for residuals of excision of the toenails of the right great and fifth toes have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, for the rating period from August 25, 2006, the criteria for an initial 10 percent evaluation for residuals of excision of the toenails of the left great and fifth toes have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2010).

4.  Resolving reasonable doubt in the Veteran's favor, thoracic spine disability is due to an injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Resolving reasonable doubt in the Veteran's favor, bilateral eye disability is due to a disease incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  Right knee disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

7.  Left knee disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

8.  Skin disability other than granuloma annulare was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Ratings

In accordance with 38 C.F.R. § 4.1 and § 4.2 (2010) and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected right shoulder and toenail disorders.  The Board finds that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities, except as described below.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When assigning an initial rating, the rule from Francisco, supra, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126. 

Right Shoulder Initial Rating

Service connection for right shoulder arthritis was granted in a January 2008 Board decision.  The RO implemented the decision in April 2008, assigning a 10 percent evaluation effective February 10, 2005.  This evaluation has remained in effect since that time.

The RO has evaluated the right shoulder disorder as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran is right-hand dominant.  Diagnostic Code 5201 provides that a minimum rating of 20 percent is warranted when limitation of motion of the major arm is at shoulder level.  A 30 percent rating is warranted when limitation of motion of the major arm is midway between side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to limited movement, excessive movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, deformity, or atrophy of disuse.

The Board initially notes that the Veteran recently stopped employment.  Notably, however, in requesting a total disability rating based on individual unemployability due to service-connected disabilities, he specifically identified disorders other than his right shoulder problems as contributing to his employment difficulties.  On VA examinations, he has consistently denied missing work on account of his shoulder disorder, and examiners have found that his disorder is responsible for, at most, mild impairment in activities of daily living.  Based on the above, the Board finds that this appeal does not include any concomitant matter of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

After careful review of the record, the Board concludes that the evidence supports assignment of a 20 percent evaluation for the right shoulder arthritis under Diagnostic Code 5201.  The record shows that at his October 2005 VA examination, although the Veteran was able to raise his arm above shoulder level, when factoring in his complaints of pain, his available motion in the shoulder was clearly restricted to just above shoulder level.  He was able to forward flex the shoulder to 175 degrees, but his pain started at 110 degrees.  He could abduct the shoulder to 160 degrees, but pain started at 90 degrees.  The Veteran was able to internally and externally rotate the shoulder to 90 degrees, with pain at the terminal degree of motion.  At his March 2009 VA examination, the Veteran was able to forward flex the shoulder only to 90 degrees, and abduct it to only to 80 degrees.  At his December 2009 examination, the Veteran exhibited forward flexion to 100 degrees, and abduction to 100 degrees.  With consideration of pain, however, he had flexion limited to 90 degrees, and abduction limited to 80 degrees.

In short, the Veteran is physically capable of lifting his right arm above shoulder level, but when functional loss due to pain is considered, he is functionally limited to lifting the arm only up to shoulder level.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right shoulder arthritis is characterized by a functional inability to raise the arm above shoulder level.  Consequently, a 20 percent evaluation is warranted under Diagnostic Code 5201.

With respect to an evaluation in excess of 20 percent, on none of the VA examinations did the Veteran evidence restriction in shoulder motion which even remotely approximated limitation of arm to midway between side and shoulder level.  The October 2005 examiner noted that with repetitive motion testing, the Veteran evidenced increased pain, but no corresponding decrease in motion.  The examiner did note that the additional testing resulted in shakiness and fatigue at 150 degrees of abduction.  In an April 2007 statement, Dr. M. Edmunds reported that his examination of the Veteran disclosed that the Veteran had well-maintained range of right shoulder motion.  Although it is unclear whether the ranges of motion reported by the March 2009 examiner included consideration of the pain complaints, the Board finds that the ranges of motion evidenced at that time likely were not further restricted by functional loss.  In this regard, the December 2009 examination was conducted during a flare up of the Veteran's disorder, and included ranges of motion that were no worse than those demonstrated in March 2009.  The ranges of motion demonstrated at the March 2009 and December 2009 VA examinations were clearly in excess of those contemplated by the criteria for a 30 percent evaluation under Diagnostic Code 5201.

The Veteran has indicated that his shoulder is functionally impaired not only by pain, but by weakness and incoordination as well.  At his October 2005 VA examination, the Veteran complained of decreased grip strength, as well as right shoulder fatigue and incoordination.  Physical examination showed, however, that the shoulder muscles were not atrophied, and that no swelling was present.  He did demonstrate 3/5 strength at his March 2009 examination, but again evidenced no atrophy.  VA and private treatment records on file show that strength in the right arm has ranged from 4/5 to -5/5.  In his April 2007 statement, Dr. Edmunds reported that his examination of the Veteran revealed the right shoulder strength was intact to resistance, with no instability.

Although the Veteran has demonstrated some shoulder weakness, in light of the absence of any atrophy and the examinations showing he still has substantial strength in the arm, the Board finds that any functional loss in the shoulder due to weakness or incoordination (described by the Veteran as decreased grip strength) does not functionally impair the shoulder to the extent required for assignment of a 30 percent evaluation.  The Board points out in this regard that the Veteran has consistently been shown to be able to raise the arm almost to shoulder level before any complaints of pain, weakness or incoordination have been reported. 

The Board notes that the Veteran reports sensory disturbances in the right arm he believes are associated with the right shoulder.  No examining or treating physician has suggested that the shoulder disorder includes a neurologic deficit, and the record shows that he in fact has electrodiagnostic evidence of right ulnar and median sensory neuropathy.

The record does not show any impairment of the humerus.  The right shoulder is in anatomic alignment, as indicated by the December 2009 examiner, with no history of dislocation, fibrous union or nonunion of the humerus, or loss of the humeral head.  The Veteran has consistently denied any history of dislocation of his shoulder.  A rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5202 therefore is not for application.

The Board notes that 20 percent is the maximum evaluation assignable under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  In addition, the Veteran's shoulder is clearly not ankylosed, and a higher rating for ankylosis consequently would be inappropriate.

Accordingly, the Board finds that a 20 percent, but not higher, initial evaluation for the right shoulder arthritis is warranted.  Inasmuch as the evidence shows the same level of restricted shoulder motion, when pain and weakness is considered, throughout the period at issue, the Board finds that the criteria for a 20 percent evaluation, but not higher, were met throughout the entire period since February 10, 2005.

Excisions of Toenails Initial Rating

Service connection for residuals of excisions of the toenails of both great and fifth toes was granted in August 2007.  The RO assigned a noncompensable (0 percent) evaluation, effective August 25, 2006.

The Veteran contends that he experiences regrowth of portions of the affected toenails, which results in tenderness at the base of the nail beds and which prompt him to occasionally rip the growths out.

VA and private records are largely silent for pertinent complaints, except for rare references to right great toe pain; X-ray studies revealed degenerative changes in that toe.

The Veteran was examined by VA in March 2009.  He complained of intermittent recurrence of small, nail-like material growth in the medial aspect of the great toenail.  He explained that the partial nails would become painful and catch on his socks.  Physical examination disclosed that his toenails had been excised from both great toes and fifth toes.  There was no recurrent or residual toenail growth or bleeding.  Photographs were included with the report.

The Veteran attended another VA examination in December 2009.  He explained that every two or three weeks, he had to tear off his toenails.  He explained that this tended to be painful, and led to soreness.  He informed the examiner that he tore the toenails off the previous night.  The Veteran indicated that the toenail problems did not limit his activity.  

Physical examination in December 2009 showed his great and little toenails had been pulled off.  The examiner explained that there was thickened skin, could be called "scarring", but which really was the normal reaction to protect an area that should be covered by a nail.  The VA examiner described the "scarring" as superficial, stable, and not productive of limitation of motion.  He noted that the left great toe bed was inflamed, with no tenderness to palpation.  The examiner noted that the toenail problems did not impair gait.  The examiner found that the right toenail "scarring" was superficial, stable and did not restrict motion.  Dried blood and erythema were present, and the toe exhibited slight tenderness to palpation with no impairment of gait.  The little toes were nontender.  The VA examiner concluded that the toenail disorders did not cause any effects on the Veteran's occupation or activities of daily living.  He indicated that the effect on the feet was mild.  Photographs were included with the report, which appear to show dried blood on a great toe.

The Veteran testified that he has not undergone treatment for his great toe and fifth toe symptoms.  He indicated that every few weeks, he tears out growths in the nail beds, and that after pulling the growths out, the nail beds are tender for several days.  He testified that he pulls off the nails from the fifth toes, but less frequently.

The RO evaluated the disorder as noncompensably (0 percent) disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis is rated as disfigurement of the head, face, or neck; as scars; or as dermatitis, depending on the predominant disability.

Prior to October 23, 2008, the criteria for evaluating scars provided that a 10 percent evaluation was warranted for scars (other than head, face, or neck) that are deep or cause limited motion in an area or areas exceeding six square inches.  A 20 percent evaluation is warranted for such scars in an area or areas exceeding 12 square inches.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Notes (1) and (2) (2008).

Under Diagnostic Code 7802, scars (other than head, face, or neck) that are superficial and that do not cause limited motion in an area or areas of 144 square inches or greater warrants a 10 percent evaluation.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 and Notes (1) and (2) (2008).

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Notes (1) and (2) (2008).

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Diagnostic Code 7805 provides that scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Effective October 23, 2008, the criteria for evaluating scars was amended.  A 10 percent evaluation is warranted for scars that are deep and nonlinear in area or areas of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (1) (2010).

A 10 percent evaluation is warranted for scars that are superficial and nonlinear in area or areas of at least 144 square inches.   A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 and Note (1) (2010).

A 10 percent evaluation is warranted for 1 to 2 scars that are unstable or painful.  A 20 percent evaluation is warranted for 3 or 4 scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin associated with the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 and Notes (1) and (2) (2010).

For other scars and other effects of scars evaluated under diagnostic codes 7801, 7802 and 7804, evaluate any disabling effect(s) not considered in a rating provided under the referenced diagnostic codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010). 

Under Diagnostic Code 7806, a noncompensable evaluation is warranted for dermatitis where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.   38 C.F.R. § 4.118, Diagnostic Code 7806.

Initially, it is unclear whether the amended criteria for evaluating scars applies to the Veteran's claim in the absence of a specific request by him for consideration under the new criteria.  Nevertheless, and in light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), and where relevant, the Board will apply the old criteria for rating scars to that period pre-dating the effective date of the change in criteria, and the new rating criteria for evaluating scars to that period effective the date of the change. 

The Board finds that the predominant disability associated with the Veteran's disorder clearly are "scars."  The Veteran's disability involves his toenails, and so the criteria concerning disfigurement are obviously inapplicable.  The areas involved are very small (limited to the nail beds of the 2 great toes and the two fifth toes) and do not involve the type of disease process contemplated by Diagnostic Code 7806.  Consequently, the Board will evaluate the disorder at issue under the criteria for evaluating scars.

The VA examinations on file indicate that the Veteran's toenail disorders are manifested by residual thickening of the skin of the nail bed, amounting to a type of scarring.  The evidence does not suggest the presence of underlying soft tissue damage associated with the toenail excisions.  Even assuming that deep scarring is present, inasmuch as the toenail disorder at issue is limited to the 2 great toes, and the 2 fifth toes, the areas involved clearly do not even remotely approximate 6 square inches in area.  Accordingly, a compensable evaluation under either the former or current Diagnostic Codes 7801 or 7802 are not warranted.

The Board finds, however, that a 10 percent evaluation is warranted for each great toe (but not either fifth toe) based on pain associated with the disability (under former Diagnostic Code 7803, and current incarnation).  In this regard, the Veteran has indicated that the nails on both great toes regrow, leading to pain through the snagging of the regrowth on his socks.  The VA examiners have confirmed that he ripped some type of nail growth from his great toes, as evidenced by the inflammation and blood present on examination, suggesting that the nail growths were bothersome to the extent that the Veteran felt the need to mutilate himself.  The Board finds this sufficient evidence to suggest that the great toes represent a disability picture consistent with that contemplated by painful scars.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent evaluation for each great toe is warranted under the former 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board notes that the current 38 C.F.R. § 4.118, Diagnostic Code 7804 is less favorable to the Veteran, as it provides for a single 10 percent evaluation based on the presence of two scars.

Although the Veteran contends that he also rips regrowths from his fifth toes, given that he clearly is willing to subject himself to painful measures to remove the regrowths, the Board finds that the absence of any evidence on either VA examination that he subjects his fifth toes to the same mutilation as the great toes undermines the credibility of his assertion.  The Board finds his account of pain affecting the little toes to lack credibility.  The evidence of record is otherwise silent with respect to the fifth toes.
 
The record does not show, and the Veteran does not contend that the scarring of the toes is unstable.  Indeed, the VA examiners noted that the skin itself is thickened in normal response to the absence of a toenail.  The provisions of former Diagnostic Code 7803 (and current Diagnostic Code 7804, to the extent it mentions scar instability) do not support an evaluation for the toenail disorders.

The Board also notes that the Veteran's great toe and fifth toe disorders do not impact on his function.  The Veteran has denied any significant impairment of function, and the record does not otherwise suggest that the toe disorders have restricted function in any area not already contemplated by Diagnostic Code 7804.  Accordingly, the provisions of Diagnostic Code 7805 does not support a higher or separate rating for the disorders.

The Board has considered the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  That code provides for a 10 percent evaluation for moderate residuals of other foot injuries, a 20 percent rating for moderately severe such residuals, and 30 percent rating for severe residuals.  38 C.F.R. § 4.71a, DC 5284 (2010).

The evidence shows that the Veteran's service-connected disorders are limited to the great and fifth toes, and that the Veteran himself acknowledges that the disorders do not result in any appreciable impairment of right or left foot function.  The disorders are not shown to impair gait, and the pain symptoms are sufficiently infrequent (the regrowth occur every 3 weeks or so) as to not approximate the type of impairment contemplated by moderately severe foot injury.  Even when functional loss due to pain is considered, see VAOPGCPREC 9-98, given that the Veteran neither reports nor is shown to have any functional impairment resulting from the toenail disorders, a higher rating under Diagnostic Code 5284 is clearly not warranted. 

In sum, the Veteran's great toe and fifth toe disorders are manifested by pain in the great toes from regrowths of the nails.  Accordingly, the Veteran is entitled to separate 10 percent evaluations for each foot.  The Board has reviewed the evidence for the period at issue, and finds that his great and fifth toe disorders approximated the criteria for separate 10 percent evaluations, but not higher, for the entire period involved.

Extraschedular Consideration

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Board finds that the disability picture presented by the Veteran's service-connected right shoulder and toenail disorders is appropriately contemplated by the respective 20 percent and separate 10 percent schedular rating criteria.  For the right shoulder, the schedular rating criteria specifically contemplate limitation in range of motion, including as functionally limited through factors such as pain or weakness.  The right shoulder disorder is not manifested by any unusual symptoms which are outside of those already included in the criteria.  The same is true of the toenail disorders, which are manifested primarily by pain.  Such symptoms are contemplated by the rating criteria for scars which are tender or painful.  The Veteran does not allege that the toenail disorders include any unusual symptoms outside of those considered in the rating criteria.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right shoulder and toenail disorders, and referral for consideration of an extraschedular evaluation is not warranted.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and 
(3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Thoracic Spine Disorder

The Veteran contends that he injured his thoracic spine in November 1984 when he was pinned by a heavy safe.  He has stated and testified that he experienced thoracic spine complaints throughout service and since service, but that service health care providers either ignored his complaints or did not document the visits.

The service treatment records show that in September 1984, the Veteran complained of a several-day history of mid-back and chest pain following strenuous exercise.  In November 1984, his right elbow was injured in an incident involving a safe pinning him; the treatment records associated with that incident do not reference any back complaints.  In July 1985, the Veteran presented with a two-day history of pain between his shoulder blades; he did not mention the prior incident involving the safe.  The Veteran was diagnosed as having somatic dysfunction of the thoracic spine, and was prescribed manipulation of that segment.  Other than in connection with upper respiratory infections, the service treatment records are silent for reference to back problems until the February 1993 discharge examination.  At that time, he complained of recurrent back pain at the top of his shoulders.  He also indicated that a safe had fallen on him in service and led to upper back problems.

On his original claim for disability benefits filed in March 1993, the Veteran did not list thoracic spine disability (or any back disorder) as a disorder for which compensation was sought.  Post-service treatment records on file since 1994 do not reference any thoracic spine complaints or findings prior to 2002.

The post-service medical records show that X-ray studies on VA examination in September 2002 and April 2005 incidentally revealed the presence of scoliosis in the thoracic spine.  Treatment records beginning in 2002 note pain and decreased motion in that spinal segment.  Beginning in 2006, the Veteran related his thoracic spine problems to the service incident involving a safe.

In statements received at various points in December 2005, April 2007 and October 2007, former servicemembers wrote that they recalled the Veteran complaining of back pain following the incident involving a safe.  His spouse in March 2007 also remembered the Veteran experiencing back problems.

In a November 2009 statement, Dr. E. Emmerton explained that he was the physician who saw the Veteran in July 1985 for mid-back complaints.   He indicated that thoracic spine damage from the incident involving a safe could not be ruled out, although the July 1985 complaints did not appear to be related to that incident.

The Veteran attended a VA examination in December 2009.  The examiner acknowledged the Veteran's contentions concerning thoracic pain in service that was not recorded.  He also noted that recent diagnostic studies showed the presence of T9 wedging, as well as disc bulging and scoliosis at other levels.  After reviewing the service treatment records "page by page", as well as the private medical opinions, the examiner concluded that it was at least as likely as not that the Veteran's thoracic scoliosis was aggravated by duties in service.  As to the other degenerative changes, he noted that they were age-consistent, and also associated with normal "wear and tear;" he noted that part of this "wear and tear" occurred in service.

The Board does not find the Veteran's account of injuring his thoracic spine in the incident involving the safe to be credible.  Nevertheless, the service treatment records do document complaints of thoracic spine problems in July 1985, and the Board interprets the statements by the former servicemembers to be corroborative of those complaints.  The Veteran's spouse also confirmed that back pain was present in service, and the Board will assume her recollection is consistent with the thoracic spine problems.  At his discharge examination, the Veteran reported back problems that he described as located at the top of the shoulders.  It is questionable whether he meant, as he now maintains, the thoracic spine, rather than the cervical spine.  Resolving reasonable doubt in his favor, the Board finds that his complaints at service discharge included the thoracic spine.

The post-service records document thoracic scoliosis and, eventually, degenerative disc disease.  The December 2009 VA examiner, after thoroughly reviewing the service and post-service records, and considering the Veteran's account of symptoms since service, concluded that it was at least as likely as not that the scoliosis was aggravated in service.  The examiner apparently believed the scoliosis likely existed prior to service, but the Board points out that as no such disorder was noted at service entrance, he is presumed to have been in sound condition when he entered service, and the Board finds no basis on which to conclude that this presumption has been rebutted.  As to the other degenerative changes in the thoracic spine, the examiner appears to have intended to suggest that the degenerative changes were due in part to the Veteran's period of service.

In light of the service findings of thoracic spine complaints and the December 2009 examiner's opinion, the Board finds that the evidence is in relative equipoise as to whether the current thoracic spine disability originated in service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for thoracic spine disability is warranted.

Service Connection for Bilateral Eye Disorder

The service treatment records show that at service entrance, the Veteran's bilateral uncorrected visual acuity was 20/400, correctable to 20/200.  During service he changed eyeglass prescriptions several times.  In November 1992, he was diagnosed as having paving stone degeneration in both eyes, and was referred for further evaluation.  At the February 1993 ophthalmologic evaluation, minimal findings with respect to the paving stone degeneration were present.  The examiner noted that the paving stone degeneration did not predispose the Veteran to retinal detachments, or any other problems.  The examiner indicated that the only significant abnormality on examination was myopia.  At his discharge examination, the Veteran exhibited uncorrected bilateral visual acuity of 20/200, correctable to 20/20.

The post-service records are almost entirely silent as to vision problems, but do note in November 2008 that the Veteran had paving stone degeneration.

The Veteran attended a December 2009 VA examination, at which time he reported that his paving stone degeneration had been intermittent since service.  Physical examination was negative for any abnormalities other than paving stone degeneration and presbyopia; the examiner noted that the paving stone degeneration was manifested by insignificant retinal findings.  The examiner explained that paving stone degeneration is considered by some physicians to be a retinal defect present at birth, rather than a degeneration.  The examiner further explained that medical texts describe paving stone degeneration as of no clinical importance.  The examiner consequently concluded that the paving stone degeneration was not related to service.

The Board initially notes that with respect to the myopia shown in service, and the presbyopia shown after service, that refractive error of the eye is not a disability subject to service connection.  See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439 (1992).

Turning to the paving stone degeneration, the service treatment records show that it manifested shortly before his discharge.  The December 2009 examiner confirmed that the Veteran still has the disease.  While the examiner may be correct in her assessment of the ultimate clinical significance of the paving stone degeneration, from the Board's review of the record it is clear that it represents an actual disorder.  The Board consequently finds that the evidence is at least in equipoise as to whether the current paving stone degeneration originated in service.  Service connection for paving stone degeneration is granted.

Service Connection for Right and Left Knee Disorders

The Veteran has stated and testified that he experienced knee problems in service, and that he now had a ligament tear in his knees.  He contends his current knee problems are due either to running in service, or the knee contusion in service, which he believes happened to his right knee.

Service treatment records show that in November 1990, the Veteran sustained a left knee bruise from a contusion.  A May 1992 entry shows complaints of bilateral knee rubbing sensations secondary to running.  At the Veteran's separation examination, he reported experiencing painful knees since 1979.    

The post-service treatment records are largely silent for knee complaints, but do show complaints in 2003 of right knee problems.  The records show that in 1994 he was diagnosed with chondromalacia patella of the right knee; X-ray studies showed a possible lucency in the distal femur.  In 1998, he complained of right knee pain; X-ray studies were reportedly negative.  A Magnetic Resonance Imaging study of the left knee in December 2009 showed evidence of a mild strain injury and tear in the medial meniscus.  Statements on file from Dr. L. Van Epps indicate that the Veteran reported having chronic knee problems dating back to service.

The Veteran attended a VA examination in December 2009, at which time he reported experiencing knee pain from his service running activities, and from hitting his knee on a rock.  He denied any history of a post-service injury.  He indicated that he did not complain about his knees for a number of years because he thought they would get better on their own.  He indicated that he nevertheless had experienced intermittent knee pain since service.  X-ray studies of the knees were negative.  He was diagnosed with left knee meniscus tear and ligament strain.  The examiner concluded the Veteran did not have a right knee disorder, and that the Veteran's left knee disorder was not related to service.  The examiner explained that the contusion in service was acute, and that there was no evidence of a post-service chronic knee condition even by 1998.

Right Knee

The Board finds that the evidence as a whole shows that the Veteran does not have a current right knee disability.  The Board initially notes that although the Veteran now asserts that he contused his right knee in service on a rock, the service treatment records in fact show it was the left knee.  In any event, the records show he complained of right knee pain shortly before, and at, his examination for discharge, at which time he attributed the symptoms to running (as opposed to an injury).  The service treatment records, including the discharge examination, did not indicate that the Veteran had an underlying disorder to account for his right knee complaints.  

Following service, the Veteran was seen in 1994 for right knee complaints that were attributed to chondromalacia patella in light of a lucency seen on X-ray studies.  Notably, the medical records on file are thereafter entirely silent for any right knee findings or diagnosis.  He again complained of right knee pain in 1998, but X-ray studies were negative for abnormalities, and his complaints were not attributed to a disorder.  The remaining records make no reference to a right knee disorder.

The Veteran was examined by VA in December 2009 for the specific purpose of determining whether he had a right knee disorder related to service.  The examiner concluded, after reviewing the record and physically evaluating the Veteran, that the Veteran in fact had no right knee disorder.  This was buttressed by December 2009 X-ray studies of the knee which were negative for any abnormalities.

In short, the service treatment records do not demonstrate the presence of a chronic right knee disorder, and there is no post-service medical evidence of a current right knee disorder.

The Board has taken into account the statements and testimony of the Veteran himself concerning the presence of a right knee disorder.  Although the Veteran is certainly competent to report symptoms such as knee pain, in the Board's opinion the diagnosis of an actual underlying knee disorder is a matter requiring medical expertise for which a layperson's own opinion is not an acceptable substitute.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Moreover, even if the Veteran were competent to diagnose himself with some right knee disorder, the probative value of any such opinion is outweighed by the opinion of the December 2009 examiner, who is a medical professional and who certainly has more education, expertise and training in diagnosing medical disorders than the Veteran.

In sum, there is no competent evidence of a chronic right knee disorder in service, and no competent post-service evidence of a such a disorder.  Nor has there been any competent evidence of such a disorder since the Veteran filed his claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).   In this regard the Board points out that the Veteran's claim in this case post-dates the last diagnosis of a right knee disorder (the 1994 reference to chondromalacia patella) by a number of years.  As there is no competent evidence of current right knee disability, the claim must be denied. 

Left Knee

The service treatment records show that the Veteran contused his left knee on one occasion in service, and that he reported left knee pain from running shortly before and at his discharge examination.  Other than the contusion, the Veteran's complaints were not attributed to any disorder.  Although he reported knee complaints at service discharge, the complaints were not found to represent any disorder.

Following service, there is no medical evidence of left knee disability until December 2009, when the Veteran was shown by diagnostic studies to have a tear and ligament strain in the knee.  Through the years, when the Veteran has reported knee problems, he has focused almost exclusively on the right knee.  

The Veteran was examined in December 2009 for the specific purpose of determining the etiology of his left knee disorder.  After reviewing evidence on file, and examining the Veteran, the examiner concluded that the left knee disorder was not related to service.  He specifically noted that the left knee contusion was an acute event.  The examiner's conclusions are consistent with the evidence of record showing that after the knee contusion in service, no further knee pathology was identified until 2009.

The Board has considered the statements and testimony of the Veteran himself concerning the etiology of his left knee disorder.  Although he is competent to provide an account of his observations of left knee problems since service, the Board finds his account in this case to lack credibility.  The record before the Board contains voluminous treatment reports which are silent for left knee complaints or findings until many years after service.  This undermines the credibility of the Veteran's assertion that he was experiencing left knee problems since service.  The Board has taken into account his explanation that he did not seek treatment for his knee problems because he thought the condition would improve.  He apparently had no such reservations with respect to the right knee, however, and would seek treatment for that joint.  The Board finds it unlikely he would seek treatment for the right knee, and yet not the left, when he was purportedly experiencing the same problems with both joints.  The Board consequently finds his account of left knee symptoms since service to lack credibility.  

In short, the Board finds that the record is devoid of any competent or credible evidence of left knee problems from discharge until more than a decade after service.

As to the etiology of the current left knee disorder, that question is clearly one more suited to the realm of medical expertise than lay opinion, given the number of possible origins for such pathology.  The Board finds that the Veteran, who does not possess any medical education, training or experience, is not competent to provide an opinion concerning the etiology of his left knee disorder.  In any event, even assuming he is competent to offer such an opinion, the probative value of any such opinion is outweighed by the opinion of the December 2009 examiner.  That examiner specifically addressed the service contusion, and concluded that it was an acute condition.  The examiner also concluded, after reviewing the evidence of record, that the current left knee disorder was not otherwise related to service.  The Board notes that the examiner's opinion is supported by the lack of any credible or competent evidence of left knee disability until many years after service.

In sum, there is no competent evidence of a chronic left knee disorder in service, no competent or credible evidence of left knee disability until many years after service, and no competent evidence linking the current left knee disorder to service.  As the preponderance of the evidence is against the claim, service connection for left knee disability is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Skin Disorder

The service treatment records show that at times, the Veteran had warts on his fingers, as well as a candida infection on his penis, and a boil on his chin.  In October 1991, he was noted to have psoriasis affecting his elbows.  His separation examination documented complaints of skin disease.

The Veteran attended a VA examination in June 1993.  He reported that he had recently developed psoriaform lesions on his elbows.  Physical examination revealed the presence of lesions on the elbows, and the examiner diagnosed minimal psoriasis.  A punch biopsy of the lesions, however, was instead consistent with granuloma annulare.  

In May 1994, service connection was granted for granuloma annulare.

VA treatment records for the period since 1993 document treatment in 1994 for folliculitis.  They are largely silent for any skin complaints since that time. 

In recent statements, the Veteran contends that he primarily experiences psoriasis, which affects his elbows, scalp, neck, shoulder and back.  At his Board hearing, he testified that he was told his granuloma annulare is an early form of psoriasis.   Following the hearing, he submitted an article he found on the internet, which discusses granuloma annulare.  The article does not mention any relationship to psoriasis, and indicates that granuloma annulare is a self-limiting and benign condition.

The Veteran attended a VA examination in December 2009, at which time he complained of intermittent rashes affecting his scalp, chest and back.  Physical examination disclosed the presence of red spots on the upper chest, back and right ear, with no signs of psoriasis or genital skin lesions.  The examiner diagnosed folliculitis, and concluded that the Veteran's folliculitis was not the same condition as the service-connected granuloma annulare.  The examiner indicated that no other skin disorder was apparent, and that the folliculitis was not related to service.

Although the Veteran was originally believed in service and shortly thereafter to have a psoriaform disorder, a biopsy determined that the skin condition was actually granuloma annulare, for which service connection is already in effect.  The post-service evidence shows that the Veteran has  very intermittently demonstrated folliculitis.  While the Veteran contends that he actually has psoriasis, the December 2009 examiner specifically determined that the only skin disorder evident in the Veteran was folliculitis.  The Board points out that although laypersons are competent to identify the presence of skin problems, the matter of the actual diagnosis of one skin disorder versus another is clearly beyond the capabilities of a layperson.   This is particularly true in this case, given that what first appeared to treating and examining clinicians as psoriasis in service and shortly thereafter was determined on biopsy to represent another skin disorder.  The Board acknowledges the Veteran's contention that he was told granuloma annulare is merely an early form of psoriasis.  In some cases a layperson is competent to relate such medical information conveyed by a medical professional.  See generally, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this particular case, the Board finds the Veteran's recollection to lack credibility, particularly as the internet article he submitted to buttress his allegation does not support his position.  The Board finds it unlikely, given the medical evidence on file, that the Veteran was told his granuloma annulare was really a form of psoriasis.

In any event, the December 2009 examiner made it clear the Veteran is not suffering from a skin disorder other than folliculitis.  The examiner determined that the Veteran's folliculitis was a process unrelated to the service-connected skin disorder, and that the folliculitis was not etiologically related to service.  Although in some circumstances a layperson may offer an opinion concerning etiology, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Board points out that a layperson does not have the requisite expertise under circumstances such as in the Veteran's case, where the matter involves whether a particular skin disorder is related to one which is service-connected, and whether the particular symptoms the Veteran contends were present through the years were attributable to the skin disorder for which service connection is now sought.  Even assuming the Veteran is competent to offer such an opinion, the Board finds that the probative value of any such opinion is outweighed by that of the December 2009 examiner, who clearly has a greater depth of education, training and knowledge in matters of medical etiology.

In sum, although the Veteran exhibited occasional skin problems in service, such as warts and penile lesions, and was thought at one point to have psoriasis, the evidence as a whole shows that he developed no chronic skin disorder in service other than granuloma annulare.  He was treated shortly after service for folliculitis, but not again until many years thereafter, and the only medical opinion on file addressing the etiology of the folliculitis is against the claim.  The medical opinion also indicated that there is no relationship between the folliculitis and the service-connected granuloma annulare.

As the competent and credible evidence shows that the Veteran's skin disorder (other than granuloma annulare) is not related to service, the Board finds that the preponderance of the evidence is against the claim.  Service connection for skin disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  

In this case, the Veteran was collectively provided with 38 U.S.C.A. § 5103-compliant notice in December 2006, June 2007 and March 2009 communications.  The notices advised him of the information and evidence necessary to substantiate his claims, including (with respect to the service connection claims) as to the initial rating and effective date to be assigned in the event his claims were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice also advised the Veteran of the respective responsibilities of him and VA in obtaining evidence in connection with the claims.  The Board notes that, as to the right shoulder and toe disorder claims, once service connection was granted for those disorders, and the initial disability ratings and effective dates assigned, no further notice under 38 U.S.C.A. § 5103 was required.  See Dingess/Hartman, supra.  Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the record shows that all sources of records identified by the Veteran or otherwise indicated by the record were obtained, or provided by the Veteran himself.  In this regard, the record shows that in a March 2010 application for total rating based on individual unemployability due to service-connected disabilities, the veteran indicated that he had applied for disability benefits from the Social Security Administration (SSA).  Notably, however, on his TDIU application the only two disorders he listed as preventing him from working were his psychiatric and spinal disorders.  The matter of the proper evaluation for the psychiatric disorder is not before the Board, and as discussed above, the Board has found that the Veteran is entitled to service connection for his thoracic spine disorder.  Based on the Veteran's TDIU application, which is the only occasion on which the Veteran has informed VA of his application for SSA benefits, there is no indication that any records for the Veteran in the possession of SSA would be relevant to this appeal.  Consequently, VA need not obtain any SSA records prior to adjudicating the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran also contends that his service treatment records are incomplete, and that certain civilian physicians improperly destroyed his records in their possession.  As to the service treatment records, the Veteran believes they must be incomplete because they do not show treatment for his claimed disorders.  The Board points out that the service treatment records appear complete on their face, and that the absence of any reference to treatment for knee or skin problems is equally consistent with the Veteran having not sought treatment for those maladies.  In this case, the Veteran has admitted that often no record of treatment would be made because of his status as a military policeman.  The Board finds no persuasive indication that the service treatment records are actually incomplete.

As to the civilian physicians, a January 2006 correspondence from a practice apparently confirms that certain civilian medical records are no longer in existence.   The Veteran notably does not contend that VA was somehow responsible for the destruction of the records.  Moreover, the Board points out that some records from the physicians at issue (Robertson and Wolfe) are in fact on file.

The record shows that the Veteran was afforded VA examinations in March 2009 and December 2009 concerning the right shoulder and toe claims, and in December 2009 regarding the service connection claims.  The examinations for the initial rating issues collectively provided the appropriate findings for rating the disorders, and were based on an accurate understanding of the Veteran's history from a review of the claims files.  The examinations for the service connection issues were also based on an accurate understanding of the Veteran's history, including from a review of the claims files and interview of the Veteran; those examiners provided opinions concerning the etiology of the disorders, along with rationales.  After review of the above examination reports, the Board finds that they are, collectively, adequate.  The Veteran does not contend otherwise.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  For these reasons, the Veteran has not been prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

For the period from February 10, 2005, a 20 percent evaluation for right shoulder disability is granted.

For the period from August 25, 2006, a 10 percent evaluation for evaluation for residuals of excision of the toenails of the right great and fifth toes is granted.

For the period from August 25, 2006, a 10 percent evaluation for residuals of excision of the toenails of the left great and fifth toes is granted.

Service connection for thoracic spine disability is granted.

Service connection for bilateral eye disability is granted.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for skin disability other than granuloma annulare is denied.



REMAND

The Veteran contends that his erectile dysfunction began in service, or resulted from his service-connected psychiatric or back disabilities.  The Board notes that the Veteran is now service connected for disabilities of the thoracic and cervical spines.

The Veteran filed his claim seeking service connection for erectile dysfunction in March 2007.  It was on this initial request for benefits for the disorder that he alleged it was secondary to his back disorder.

In response to his claim, the Veteran was provided with a letter in June 2007 to advise him of the information and evidence necessary to substantiate his claim.  Unfortunately, the letter only advised him how to substantiate a claim based on primary service connection.  He has not been advised as to how to substantiate the erectile dysfunction claim on the basis of secondary service connection.   After reviewing his statements and testimony, the Board is unable to conclude that he has not been prejudiced by this failure.  See generally, Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds that the erectile dysfunction issue must be remanded to ensure the Veteran receives the due process to which he is entitled.

Accordingly, the issue of service connection for erectile dysfunction is REMANDED for the following action:

1.  The AMC/RO should issue the Veteran notice which complies with 38 U.S.C.A. § 5103(a) as to his claim of service connection, to include on a secondary basis, for erectile dysfunction.  The notice letter should specifically advise the Veteran of the information and evidence necessary to substantiate the claim on a secondary basis.

2.  The RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his erectile dysfunction claim.  When the requested information and any necessary authorizations have been received, the RO should attempt to obtain copies of all pertinent records which have not already been obtained.

3.  If the RO is unsuccessful in obtaining any medical records identified by the Veteran, it should inform the Veteran and his representative of this and ask them to provide a copy of the outstanding medical records.

4.  The RO should then prepare a new rating decision and readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


